Citation Nr: 1202277	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  04-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from December 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2002 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in April 2006, July 2008, and August 2009, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The issues of entitlement to an evaluation in excess of 70 percent for PTSD and for entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's PTSD is characterized by intrusive thoughts, nightmares, impaired impulse control including violence, anhedonia, depression, memory and concentration impairment, and poor interpersonal skills.


CONCLUSION OF LAW

Giving the benefit of doubt to the Veteran, the criteria for an evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code (DC) 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Nevertheless, given the Board's favorable disposition of the limited question on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  Applicable Law, Regulations, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD which is productive of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.

Reviewing the evidence of record, at September 2002 VA mental health treatment, the Veteran said that he had recurrent and intrusive thoughts of traumatic incidents from service.  He avoided watching war movies, felt tense most of the time, was hypervigilant in crowds, and had recurrent nightmares related to traumatic events from service.  The Veteran had been working as a mailing services supervisor for the past four years.  He was described as being neatly dressed, and he was oriented to time, place and person.  There was no suicidal ideation or intent or aggressive or violent ideation, judgment was fair, and insight was intact.  The Veteran was diagnosed with PTSD, mild, and was assigned a Global Assessment of Functioning (GAF) scale score of 60.

M.J.M., Ph.D., a Vet Center staff psychologist, wrote in an October 2002 letter that the Veteran had painful feelings of survivor guilt and frequent nightmares and flashbacks.  The Veteran was "prone to depressed moods with painful ruminations of his 'life of failures' and unresolved anger over his Vietnam experience."  He rarely left his home except to go to work or church, he did not go to movie theaters due to his fear of the dark, and he felt unsafe in restaurants unless he was sitting with his back to the wall.  Dr. M diagnosed the Veteran with PTSD, chronic, with delayed onset, and the Veteran was assigned a GAF score of 45.

At a January 2004 hearing at the RO, the Veteran testified that he had gotten into an argument with the general manager in his office and that when he gets upset he has to go out for a long walk.  He was taking Paxil for his PTSD.  The Veteran wrote in a statement submitted in March 2004 that he has had approximately 30 jobs and that his current job was in jeopardy because he could not get along with his manager and there was a "thin line" before he would "explode."

February 2006 Vet Center treatment records indicate that the Veteran's appearance was neat, speech and affect appropriate, manner friendly and cooperative, and judgment fair, and he was oriented to time, place and person.  He did not have delusions, disorganized thinking, suicidal thoughts, or homicidal thoughts.  The Veteran was uncomfortable in social gatherings, was isolated, had social avoidance, and had poor interpersonal skills, especially with authority.  He also had insomnia and anger.  While he had been in his present job for seven years, he had had 30 jobs since service.  The Veteran was assigned a GAF score of 50.

In April 2007 the Veteran had a VA examination at which he said that his symptoms included cold sweats, fits of anger, nightmares, depression, crying a lot, and isolation.  The examiner noted that the Veteran snapped himself with a rubber band, which was an apparent attempt to punish himself for crying.  The Veteran said that he had had 30 jobs and that the one he was currently at was the one he had been at the longest.  However, he had been reprimanded because of his attitude, and he said that he had no patience and a "hot temper."  The Veteran said that he had no social life and a poor relationship with his wife.  His children had turned out well but that he had "no closeness" with them.  

The examiner felt that the Veteran could engage in a normal range of activities of daily living.  The Veteran was unkempt and unshaved, although the examiner noted that he had been sleeping in his car after being kicked out of his house due to being intoxicated and punching a hole through the wall.  The Veteran was oriented to time, place, person and situation.  His affect was flat and blunted and he looked fatigued and depressed.  The examiner felt that motivation and attitude problems interfered with the Veteran's optimal employment functioning.  The Veteran was diagnosed with alcohol dependency, PTSD and impulse control disorder.  He was assigned a GAF score of 55.  

The examiner felt that the Veteran's social functioning was mainly affected by impulse control problems, borderline personality disorder, and alcohol dependency, which was not necessarily related to PTSD.  No rationale was provided for this opinion, and therefore it cannot be given probative value.  The United States Court of Appeals for Veterans Claims has stated that "most of the probative value of a medical opinion comes from its reasoning" and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

June 2007 Vet Center treatment records indicate that the Veteran continued to reexperience combat memories through intrusive thoughts and distressing dreams.  Dr. M. and a social worker felt that the Veteran had significant impairments in social and occupational functioning due to his PTSD.  At July 2008 treatment, the Veteran acknowledged that for many years he had used alcohol as a crutch to deal with his problems, including his Vietnam experiences.  

In August 2008, Dr. M. wrote that the Veteran continued to experience and manifest a pattern of PTSD symptomatology.  The Veteran had had difficulty obtaining and maintaining employment throughout his career, and he persisted with social avoidance.  Over the years he had an inability to engage in the usual activities with family, and with advancing age he had greater difficulty coping with PTSD symptoms.  The Veteran continued to attend bi-weekly group counseling at the Vet Center, and he found this beneficial in coping with dysphoric emotions and in preventing emotions from being acted out in a deleterious manner. 

In a September 2008 VA examination report addendum, the April 2007 the VA examiner wrote that he had already reviewed the Veteran's Vet Center treatment records and that he stood by the conclusions from his previous examination report.  

An October 2008 statement from the Veteran indicates that he drank to not think about his problems that cause his nightmares, sweats, anger and rage.  He did not have any relationships with his family and only had a few friends.  The Veteran felt he had been unemployable most of the time due to rage, misunderstandings, and not thinking through problems.

The Veteran had another VA examination in December 2009.  He had quit his job the previous October because he was tired.  Since getting kicked out of his house he lived where he could.  The Veteran said that he had continued going to the Vet Center for individual and group treatment, and he did not feel that the medications he had taken for PTSD had worked.  The examiner felt that the Veteran clearly had alcohol dependence, and the Veteran would drink a 12-pack of beer a night whenever he could, and sometimes a bottle of tequila as well.  The Veteran had limited insight into his alcohol problem.  He drank from a whiskey bottle during the examination and claimed that it contained water.  When asked what he did for leisure, the Veteran said, "I drink."

The examiner wrote that the Veteran was vague and evasive when asked about his mental and emotional problems.  The Veteran was also irritable throughout the examination.  After much prompting he said that his symptoms included intrusive thoughts, nightmares, avoidance, interpersonal detachment, blunting of affect, insomnia, hypervigilance, exaggerated startle response, depression, crying spells, anhedonia, feelings of worthlessness, and significant anger problems, which had included physical altercations.  The examiner felt that he was exaggerating his symptoms, which made it difficult to assess his memory, and he also noted that it was difficult to get the Veteran to answer questions.  Reasoning and insight were very poor.   He had 30 jobs after his military service, and he was able to keep the last one for so long because of Vet Center counseling. 

The examiner diagnosed the Veteran with alcohol dependence, ongoing, substance induced mood disorder, PTSD, mild, and personality disorder, not otherwise specified, with borderline and antisocial features.  He opined that the Veteran's primary problem from a mental health perspective was personality disorder and alcohol dependence and that they accounted for the majority of the social and occupational problems.  PTSD caused a mild to moderate degree of impairment.  A GAF score of 45 to 50 was assigned.  The examiner felt that the depressive and anxious symptoms were closely linked to the alcohol dependence, and therefore the diagnoses included substance induced mood disorder.  It was also noted that it was difficult to evaluate the Veteran due to his hostile presentation.  However, the examiner felt that the PTSD symptoms were fatigue through lack of sleep and intrusive thoughts.  

The Veteran wrote in January 2010 that he was plagued by panic attacks, anger issues, nightmares related to incidents from service, a lack of concentration that left him unable to complete projects, isolation, nervousness, and insomnia.  He said that he left his job in 2009 because he feared being fired due to a road rage incident.

Dr. M. wrote in March 2010 that the Veteran was highly motivated to improve his ability to cope with PTSD symptoms and that until recently he had attended bi-weekly group counseling sessions.  His attendance had become more sporadic due to family illness.  The Veteran's PTSD symptoms continued to impair his functioning.  The diagnosis remained PTSD, chronic, with delayed onset, and he was assigned a GAF score of 50.

M.E.C., the Veteran's wife, wrote in April 2010 that over the past 12 years the Veteran had not wanted to go anywhere with her.  He would wake up in the middle of the night yelling, and he had hit her during a nightmare.  The Veteran's nightmares occurred on an almost nightly basis.

The Veteran reported at July 2010 Vet Center treatment that he had quit drinking and was coping better with his PTSD symptoms.  At January 2011 Vet Center treatment the Veteran said that financial worries were increasing his PTSD symptoms, especially anxiety, depression, insomnia, nightmares of combat, and hyperalertness.  Dr. M. noted that the Veteran's strong desire to numb his pain through alcohol had returned but that so far he had resisted the urge.  In March 2011 Dr. M. wrote that the Veteran called and said that caring for his adult son who has seizures was aggravating his PTSD symptoms and that he was drinking a little more to help with his anxiety.

A September 2011 addendum by the December 2009 VA examiner, indicated that there was no change to the previous diagnosis after a review of the claims file.  He could not comment on the Veteran's current functioning without resorting to speculation because he had not seen him in two years.  However, he did add that if taken separately, the Veteran's PTSD symptoms would result in occasional decrease in work efficiency or occasional inability to complete occupational tasks. 

In reviewing the record, the Board finds that the Vet Center treatment records show that it is not possible to separate the affects of the Veteran's PTSD from his alcohol abuse.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).  The Vet Center treatment records indicate that the Veteran's alcohol abuse has been closely related to his PTSD symptomatology.  The Veteran has indicated many times, including at Vet Center treatment, that he drank due to PSTD symptoms.  Dr. M. noted in July 2010 that the Veteran had a strong desire to numb his pain through alcohol.  Giving the benefit of the doubt to the Veteran, the Board finds that it is not possible to separate the effects of his PTSD from the effects of his alcohol use.

The Board finds that the records discussed above show that the Veteran meets the following criteria for an evaluation of 70 percent for PTSD: near continuous depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, disturbances of motivation and mood, difficulty adapting to stressful circumstances, and difficulty in establishing and maintaining effective work and social relationships.  June 2007 treatment notes indicate that the Veteran had significant impairments in social and occupational functioning due to his PTSD.  Thus, based upon these facts as supported by the weight of both the medical record and lay statements, and with consideration of the doctrine of giving the benefit of the doubt to the Veteran, the Veteran's PTSD most nearly approximates the rating criteria for a 70 percent evaluation.  To this extent only, the appeal is granted at this time.

As discussed below, whether the Veteran is entitled to an evaluation in excess of 70 percent for PTSD is being remanded and is therefore not analyzed herein. 


ORDER

An increased initial evaluation of 70 percent for PTSD is granted, subject to the laws and regulations governing awards of monetary benefits.








REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  With regard to a current TDIU claim, the Board observes that the RO has not developed or adjudicated this issue.  However, as noted above, the Court has held that a request for a TDIU is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Id. at 453-54.  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

In the present case, the Veteran has stated on numerous occasions that he has had around 30 jobs since his military service due to his PTSD symptomatology.  Dr. M. and a social worker wrote in June 2007 treatment notes that the Veteran had significant impairments in social and occupational functioning due to PTSD.  Since entitlement to a TDIU is part of the Veteran's increased rating claims, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the agency of original jurisdiction for proper development and adjudication.  

It is noted that while the record discussed above shows that the Veteran has significant occupational impairment due to PTSD, his only service-connected disability, it is not clear whether he has total occupational and social impairment.  Although the Veteran has been afforded two VA examinations, neither of the examiners has specifically stated whether he has been unemployable due to his service-connected PTSD while considering that the Veteran's alcohol abuse is intertwined with his PTSD.  On remand, the Veteran should be notified of the information and evidence needed to substantiate a TDIU claim and should be provided with an examination to determine whether his PTSD symptomatology prevents him from working.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The issue of whether the Veteran is entitled to an initial evaluation in excess of 70 percent for PTSD is intertwined with the issue of TDIU since both involve whether there is total occupational impairment.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  Therefore, this issue cannot be decided on the merits until the issue of entitlement to TDIU can be determined.
 
Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and implementing regulations found at 38 C.F.R. § 3.159 is completed.  In particular, notify the Veteran of the information and evidence needed to substantiate his TDIU claim, and inform him what portion of such evidence he should obtain and what VA will attempt to obtain on his behalf.

2.  After all appropriate development above has been accomplished, schedule the Veteran for a VA psychiatric  to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of the Veteran's service-connected PTSD.  The examiner should opine as to whether the Veteran's service-connected disability, PTSD, and other disorders whose symptomatology cannot be separated from PTSD, render him unable to secure or follow a substantially gainful occupation.  The examiner should also address whether there is total social impairment.  All findings and conclusions should be supported by a rationale.

3.  Then, readjudicate the claim for whether the Veteran is entitled to an initial evaluation in excess of 70 percent for PTSD and for entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


